UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 OR oTransition report pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-23329 Charles & Colvard, Ltd. (Exact name of registrant as specified in its charter) North Carolina 56-1928817 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 Perimeter Park Drive, Suite A Morrisville, North Carolina (Address of principal executive offices) (Zip Code) (919) 468-0399 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 7, 2012, there were 19,649,050 shares of the registrant’s common stock, no par value per share, outstanding. CHARLES & COLVARD, LTD. FORM 10-Q For the Quarterly Period Ended September 30, 2012 TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) as of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 6. Exhibits 30 Signatures 31 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements CHARLES & COLVARD, LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) September 30, 2012 December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Interest receivable Inventory, net Prepaid expenses and other assets Total current assets Long-term assets: Held-to-maturity investments Inventory, net Property and equipment, net Intangible assets, net Other assets Total long-term assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued cooperative advertising Accrued expenses and other liabilities Total current liabilities Long-term liabilities: Accrued income taxes Total liabilities Commitments and contingencies Shareholders’ equity: Common stock, no par value Additional paid-in capital – stock-based compensation Accumulated deficit (9,252,513 ) (9,548,864 ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents CHARLES & COLVARD, LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Costs and expenses: Cost of goods sold Sales and marketing General and administrative Research and development Loss on abandonment of assets - - - Total costs and expenses Income (loss) from operations (154,133 ) (67,821 ) (497,008 ) Other income (expense): Interest income Interest expense (335 ) (456 ) (939 ) (718 ) Loss on call of long-term investments - - - (2,913 ) Total other income Income (loss) before income taxes (133,527 ) (11,070 ) (438,319 ) Income tax net (expense) benefit (3,125 ) Net income (loss) $ ) Net income (loss) per common share: Basic $ ) Fully diluted $ ) Weighted average number of shares used in computing net income (loss) per common share: Basic Fully diluted See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents CHARLES & COLVARD, LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Amortization of bond premium Stock-based compensation Provision for uncollectible accounts Provision for sales returns (45,000 ) Provision for inventory reserves (138,000 ) Loss on abandonment of assets - Loss on call of long-term investments - Changes in assets and liabilities: Accounts receivable (502,437 ) (38,359 ) Interest receivable (11,146 ) Income tax receivable - Inventory Prepaid expenses and other assets, net (282,285 ) Accounts payable (127,850 ) Accrued cooperative advertising Accrued income taxes (355,768 ) (208,273 ) Other accrued liabilities (309,646 ) (102,101 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (738,341 ) (865,942 ) Purchases of long-term investments - (6,245,625 ) Proceeds from call of long-term investments Patent, license rights, and trademark costs (41,344 ) (34,952 ) Net cash provided by (used in) investing activities (4,896,519 ) CASH FLOWS FROM FINANCING ACTIVITIES: Stock option exercises Share repurchases - (335,197 ) Net cash provided by (used in) financing activities (288,325 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (3,346,377 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid during the year for interest $ $ Cash paid during the year for income taxes $ $ - See Notes to Condensed Consolidated Financial Statements. 5 Table of Contents CHARLES & COLVARD, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. DESCRIPTION OF BUSINESS Charles & Colvard, Ltd. (the “Company”), a North Carolina corporation founded in 1995, manufactures, markets, and distributes Charles& Colvard Created Moissanite® jewels (hereinafter referred to as moissanite or moissanite jewels) and finished jewelry featuring moissanite for sale in the worldwide jewelry market. Moissanite, also known by its chemical name of silicon carbide (“SiC”), is a rare mineral first discovered in a meteor crater. Because naturally occurring SiC crystals are too small for commercial use, larger crystals must be grown in a laboratory. Leveraging its advantage of being the sole source worldwide of created moissanite jewels, the Company’s strategy is to establish itself with reputable, high-quality, and sophisticated brands and to position moissanite as an affordable, luxurious alternative to other gemstones, such as diamond. The Company believes this is possible due to moissanite’s exceptional brilliance, fire, luster, durability, and rarity like no other jewel available on the market. The Company sells loose moissanite jewels and finished jewelry at wholesale to distributors, manufacturers, and retailers and at retail to end consumers through its wholly owned operating subsidiaries Moissanite.com, LLC and Charles & Colvard Direct, LLC (“Charles & Colvard Direct”). 2. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Principles of Consolidation - The accompanying unaudited consolidated financial statements included in this Quarterly Report on Form 10-Q have been prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information. However, certain information or footnote disclosures normally included in complete financial statements prepared in accordance with U.S. GAAP have been condensed, or omitted, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). In the opinion of the Company’s management, the unaudited statements in this Quarterly Report on Form 10-Q include all normal and recurring adjustments necessary for the fair statement of the results for the interim periods presented. The results for the three and nine months ended September 30, 2012 are not necessarily indicative of the results to be expected for the fiscal year ending December 31, 2012. The consolidated financial statements as of and for the three and nine months ended September 30, 2012 and 2011 included in this Quarterly Report on Form 10-Q are unaudited. The balance sheet as of December 31, 2011 is derived from the audited financial statements as of that date. The accompanying statements should be read in conjunction with the audited financial statements and related notes, together with Management’s Discussion and Analysis of Financial Condition and Results of Operations, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 filed with the SEC on March 29, 2012 (the “2011 Annual Report”). The accompanying consolidated financial statements as of and for the three and nine months ended September 30, 2012 and 2011 include the accounts of the Company and its wholly owned subsidiaries Moissanite.com, LLC, formed in 2011; Charles & Colvard Direct, formed in 2011; and Charles & Colvard (HK) Ltd., the Company’s Hong Kong subsidiary that became a dormant entity in the second quarter of 2009 and the operations of which ceased in 2008. All intercompany accounts have been eliminated. Significant Accounting Policies - In the opinion of the Company’s management, the significant accounting policies used for the three and nine months ended September 30, 2012 are consistent with those used for the year ended December 31, 2011. Accordingly, please refer to the 2011 Annual Report for the Company’s significant accounting policies. Use of Estimates - The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. The most significant estimates impacting the Company’s consolidated financial statements relate to valuation and classification of inventories, accounts receivable reserves, deferred tax assets, uncertain tax positions, stock compensation expense, and cooperative advertising. Actual results could differ materially from those estimates. Reclassifications - Certain amounts in the prior year’s consolidated financial statements have been reclassified to conform to the current year presentation. 6 Table of Contents Recently Adopted/Issued Accounting Pronouncements – ASU 2012-03: Technical Amendments and Corrections to SEC Sections. In August 2012, the Financial Accounting Standards Board (“FASB”) issued new U.S. GAAP guidance to amend various SEC sections in the Accounting Standards Codification as a result of (1) the issuance of SEC Staff Accounting Bulletin No. 114; (2) the issuance of SEC Release No. 33-9250; and (3) corrections related to ASU 2010-22, Technical Corrections to SEC Paragraphs. The new guidance was effective upon issuance, and the adoption of this guidance did not have an impact on the Company’s consolidated financial statements. All other new and recently issued, but not yet effective, accounting pronouncements have been deemed to be not relevant to the Company and therefore are not expected to have any impact once adopted. 3. SEGMENT INFORMATION AND GEOGRAPHIC DATA The Company reports segment information based on the “management” approach. The management approach designates the internal reporting used by management for making decisions and assessing performance as the source of the Company’s operating and reportable segments. The Company manages its business primarily by its product lines. Accordingly, the Company determined its two operating and reporting segments to be loose jewels and finished jewelry. The accounting policies of these segments are the same as those described in Note 2, “Basis of Presentation and Significant Accounting Policies,” of this Quarterly Report on Form 10-Q and in the Notes to Consolidated Financial Statements in the 2011 Annual Report. The Company evaluates the performance of its segments based on net sales and segment gross profit, or the excess of product sales over segment cost of goods sold. Segment cost of goods sold is defined as product cost of goods sold excluding non-capitalized expenses from the Company’s manufacturing and production control departments, comprising personnel costs, depreciation, rent, utilities, and corporate overhead allocations; freight out; inventory valuation allowance adjustments; and other inventory adjustments, comprising costs of quality issues, damaged goods, and inventory write-offs. Accordingly, also excluded from the Company’s segment performance measures are operating expenses, comprising sales and marketing, general and administrative, and research and development expenses; interest; and taxes. Summary information by segment is as follows: Three Months Ended September 30, Nine Months Ended September 30, Loose jewels Net sales $ Segment cost of goods sold Segment gross profit $ Finished jewelry Net sales $ Segment cost of goods sold Segment gross profit $ A reconciliation of the Company’s segment cost of goods sold to cost of goods sold as reported in the consolidated financial statements is as follows: 7 Table of Contents Three Months Ended September 30, Nine Months Ended September 30, Segment cost of goods sold $ Non-capitalized manufacturing and production control expenses Freight out Inventory valuation allowances (21,000 ) (131,000 ) (138,000 ) Other inventory adjustments (97,482 ) (84,358 ) (35,310 ) (5,005 ) Cost of goods sold $ The Company’s net inventories by segment are as follows: September 30, 2012 December 31, 2011 Loose jewels Raw materials $ $ Work-in-process Finished goods Finished goods on consignment Totals $ $ Finished jewelry Raw materials $ $ Work-in-process Finished goods Finished goods on consignment Totals $ $ Supplies inventories of approximately $95,000 and $121,000 at September 30, 2012 and December 31, 2011, respectively, included in finished goods inventories in the consolidated financial statements are omitted from inventories by segment because they are used in both product lines and are not maintained separately. The Company recognizes sales by geographic area based on the country in which the customer is based. A portion of the Company’s international sales represents products sold internationally that may be re-imported to United States (“U.S.”) retailers. The following presents certain data by geographic area: Three Months Ended September 30, Nine Months Ended September 30, Net sales United States $ International Totals $ September 30, 2012 December 31, 2011 Property and equipment, net United States $ $ International - - Total $ $ 8 Table of Contents September 30, 2012 December 31, 2011 Intangible assets, net United States $ $ International Total $ $ 4. INVESTMENTS Investments consist of long-term U.S. government agency securities carried at amortized cost using the effective interest method. The Company classifies its marketable securities as held-to-maturity based upon management’s positive intention and ability to hold these securities until their maturity dates. The following table summarizes information about held-to-maturity investments at September 30, 2012: Amortized Cost Gross Unrealized Gains Estimated Fair Value U.S. government agency securities $ $ $ As of September 30, 2012, the estimated fair value of the investments was greater than the amortized cost. Because management intends to hold the investments until their maturity dates, this unrealized gain was not recorded in the consolidated financial statements. The maturities of held-to-maturity investments at September 30, 2012 were as follows: After 1 Year through 2 Years After 2 Years through 3 Years After 3 Years through 4 Years After 4 Years through 5 Years Total U.S. government agency securities $ $
